Title: From George Washington to Colonel Joseph Reed, 30 November 1776
From: Washington, George
To: Reed, Joseph



Dear Sir.
Brunswick [N.J.] Novr 30th 1776

The inclosed was put into my hands by an Express from the White Plains. Having no Idea of its being a Private Letter, much less Suspecting the tendency of the Correspondence, I opened it, as I had done all other Letters to you, from the Same place and Peekskill, upon the business of your office, as I Conceived and found them to be.
This as it is the truth, must be my excuse for Seeing the Contents of a Letter, which neither inclination or intention would have prompted me to.
I thank you for the trouble and fatigue you have undergone in your Journey to Burlington, and Sincerely wish that your labours may be Crowned with the desired success. My best Respects to Mrs Reed, I am, Dear Sir, your mo. obt servt

G: Washington


P.S. The Petition referred to I keep.

